ORDER

PER CURIAM
Devon Arseneau (“Mother”) appeals from the circuit court’s Judgment of Contempt, finding Mother in contempt of court for her refusal to comply with the court’s order of November 20, 2013, which dissolved her marriage with Joshua Arseneau (“Father”) and, inter alia, awarded custody and support for the parties’ minor child. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential' purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).